UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 10-6282


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

GREGORY ALLEN OSBORNE,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Abingdon.      James C. Turk, Senior
District Judge. (1:07-cr-00057-jct-mfu-1; 1:09-cv-80146-jct)


Submitted:   July 22, 2010                 Decided:   August 2, 2010


Before NIEMEYER, GREGORY, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Gregory Allen Osborne,       Appellant   Pro Se. Dennis H.     Lee,
COMMONWEALTH ATTORNEY’S       OFFICE,    Tazewell, Virginia,    for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Gregory   Allen     Osborne         seeks    to    appeal      the   district

court’s order denying relief on his 28 U.S.C.A. § 2255 (West

Supp.    2010)    motion.         The   order       is     not    appealable        unless    a

circuit justice or judge issues a certificate of appealability.

28 U.S.C. § 2253(c)(1) (2006).                    A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional right.”            28 U.S.C. § 2253(c)(2) (2006).                    When the

district court denies relief on the merits, a prisoner satisfies

this    standard    by    demonstrating           that     reasonable       jurists    would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                 Slack v. McDaniel, 529 U.S. 473,

484    (2000);    see    Miller-El      v.    Cockrell,          537 U.S. 322,   336-38

(2003).        When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                              Slack,
529 U.S. at 484-85.             We have independently reviewed the record

and conclude that Osborne has not made the requisite showing.

Accordingly,       we    deny    Osborne’s         motion    for       a   certificate       of

appealability,      deny    leave       to    proceed       in    forma     pauperis,      and

dismiss the appeal.             We dispense with oral argument because the

facts    and    legal    contentions         are    adequately         presented      in   the



                                              2
materials   before   the   court   and   argument   would   not    aid   the

decisional process.

                                                                  DISMISSED




                                    3